 



Exhibit 10.3

EMPLOYMENT AGREEMENT

     THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into effective
as of the 16th day of February, 2004, by and between COMMERCIAL NET LEASE
REALTY, INC., a Maryland corporation (“CNLR”), and CRAIG MACNAB (“Executive”).

Preliminary Statement

     WHEREAS, CNLR desires to employ Executive, and Executive desires to be
employed by CNLR; and

     WHEREAS, CNLR and Executive desire to enter into this Agreement which sets
forth the terms and conditions of Executive’s employment by CNLR.

     NOW, THEREFORE, in consideration of the mutual covenants set forth below,
the Company and Executive agree as follows:

     1. Employment. CNLR hereby employs the Executive, and Executive agrees to
serve CNLR, for the period and upon terms and conditions set forth below. Except
as otherwise provided in this Agreement, Executive’s employment shall be subject
to the employment policies and practices of CNLR in effect from time to time
during the term of Executive’s employment.

     2. Term of Agreement. The term of Executive’s employment pursuant to this
Agreement shall commence on February 16, 2004 (the “Effective Date”), and shall
continue in effect for a period of three (3) years to and including February 16,
2007, unless terminated earlier in accordance with Section 5 below. Thereafter,
this Agreement may be renewed (a) by CNLR for up to a maximum of three
additional one-year terms, upon written notice by CNLR to Executive no later
than ninety days prior to the termination date of the initial or any renewal
term, and (b) thereafter upon the mutual agreement of CNLR and Executive, unless
terminated sooner in accordance with Section 5 below. (The natural termination
date of the initial term or any renewal term of this Agreement shall be referred
to as the “Termination Date.”)

     3. Position and Duties. Executive shall serve as the Chief Executive
Officer of CNLR and shall have such duties, authority and responsibilities as
are normally associated with and appropriate for such position, and shall
perform such other services for CNLR consistent with such position as may be
reasonably assigned to him by the Chairman of the Board of Directors of CNLR.
Executive shall devote substantially all of his working time and efforts to the
business and affairs of CNLR, except that Executive may engage in personal or
charitable activities which do not interfere with Executive’s employment duties.
Executive shall comply with the policies, standards, and regulations established
from time to time by CNLR.

     4. Compensation and Related Matters

          4.1 Base Salary. During the term of this Agreement, CNLR shall pay to
Executive a base salary at an annual rate as specified in Attachment “A” to this
Agreement (“Base Salary”). If CNLR exercises its option to renew the term of
Executive’s employment pursuant to Section 2 above, Executive’s Base Salary in
effect for the year prior to such renewal term shall be automatically increased
by the highest percentage increase in base salary for CNLR’s Chief Operating
Officer, Chief Financial Officer, or General Counsel for the year immediately
prior to said renewal term. The Base Salary shall be paid in equal installments
in accordance with CNLR’s usual and customary payroll practices, but not less
frequently than monthly.

          4.2 Bonus and Deferred Compensation. Executive may be entitled to an
annual bonus and shall be entitled to deferred compensation as set forth in
Attachment “A”.

          4.3 Benefit Plans and Arrangements. Executive shall be entitled, to
the extent Executive is eligible, to participate in and to receive benefits
under all existing and future employee benefit plans, perquisites and fringe
benefit programs of CNLR that are provided generally to other similarly situated

 



--------------------------------------------------------------------------------



 



senior executives of CNLR, on terms similar to those provided to such other
executives of CNLR, including, but not limited to, any retirement, health
benefits, and life insurance plans. Executive shall also be entitled to the
fringe benefits set forth on Attachment “B” to this Agreement.

          4.4 Expenses. CNLR shall reimburse Executive for all reasonable and
customary expenses incurred by Executive in performing services for CNLR,
including, but not limited to, all reasonable and customary expenses of travel
while away from home on business or at the request of and in the service of
CNLR, provided that such expenses are incurred and accounted for by Executive in
accordance with the policies and procedures established from time to time by
CNLR.

          4.5 Paid Time Off. Executive shall be entitled to no fewer than twenty
(20) days of paid time off (PTO) per year.

          4.6 Relocation Reimbursement. CNLR shall reimburse Executive, or pay
on his behalf, the following: (a) the reasonable cost and expenses of moving
Executive’s household goods from his current residence to the Orlando, Florida
metropolitan area (the “Orlando Area”); (b) Executive’s reasonable temporary
living expenses in the Orlando Area in connection with his relocation; (c)
Executive’s reasonable expenses incurred in commuting between Orlando and
Atlanta, Georgia on weekends for up to six (6) months from the Effective Date;
(d) the reasonable expenses incurred by Executive’s family traveling between
Atlanta and Orlando to locate a permanent residence and schools; and (e) the
closing costs (including any real estate broker’s commissions) incurred by
Executive in connection with the sale of his current primary residence in
Atlanta, and the closing costs (excluding any real estate broker’s commission)
incurred by Executive in connection with his purchase of a new primary residence
in the Orlando Area. Reimbursement or payment of the expenses provided for in
this Section 4.6 shall be made by CNLR upon presentation of appropriate
receipts, invoices, closing statements, or other documentation as reasonably
requested by CNLR.

          4.7 Board of Directors. Upon Executive’s commencement of employment
with CNLR, CNLR shall cause Executive to be elected to its Board of Directors.

     5. Termination. The term of Executive’s employment pursuant to this
Agreement may be terminated under the following circumstances:

          5.1 Death. The term of Executive’s employment shall terminate upon his
death.

          5.2 Disability. CNLR may terminate the term of Executive’s employment
as a result of Executive’s Disability. For purposes of this Agreement,
“Disability” is defined as the inability, by reason of illness or other physical
or mental incapacity or limitation, of Executive substantially to perform the
duties of his employment with the Company, as determined in good faith by the
Board of Directors of CNLR, which inability continues for at least one hundred
twenty (120) consecutive days, or for shorter periods aggregating one hundred
twenty (120) days during any consecutive twelve (12) month period.

          5.3 By CNLR for Cause. CNLR may terminate the term of Executive’s
employment for “Cause” upon written notice to Executive. For purposes of this
Agreement, CNLR shall have “Cause” to terminate Executive’s employment upon any
of the following events:

               (a) Executive’s continued failure to perform, or his habitual
neglect of, his duties and obligations hereunder;

               (b) Executive’s conviction of, or plea of guilty or nolo
contendre to, an indictment or information, or an indictment or information is
filed against Executive and is not discharged or otherwise resolved within
twelve (12) months thereafter, and said indictment or information charged
Executive with a felony, any crime involving moral turpitude, or any crime which
is likely to result in material injury to CNLR;

               (c) Executive’s breach of a fiduciary duty relating to the
Executive’s employment with CNLR, including but not limited to an act of fraud,
theft or dishonesty; or

               (d) Executive’s material breach of this Agreement.

               Notwithstanding the foregoing, CNLR shall not be deemed to have
Cause to terminate the term of Executive’s employment under subsections (a) or
(d) unless CNLR has provided written notice to the Executive setting forth in
reasonable detail the reasons for CNLR’s intention to terminate for Cause, and
Executive has failed within thirty (30) days thereafter to cure the event or
deficiency set forth in the written notice.

          5.4 By CNLR Without Cause. CNLR may terminate the term of Executive’s
employment other than for Cause, death or Disability at any time upon sixty
(60) days prior written notice to Executive.

 



--------------------------------------------------------------------------------



 



          5.5 By Executive for Good Reason. Executive may terminate the term of
his employment for “Good Reason” upon written notice to CNLR. For purposes of
this Agreement, “Good Reason” shall include the following events unless
otherwise consented to by Executive:

               (a) The assignment to Executive of any duties materially
inconsistent with Executive’s position, duties, responsibilities and status
within CNLR;

               (b) A material reduction in Executive’s reporting
responsibilities not pertaining to job performance issues;

               (c) A “Change in Control” (as defined in Section 2.4 of CNLR’s
2000 Performance Incentive Plan);

               (d) A requirement by CNLR that Executive’s work location be moved
more than fifty (50) miles from CNLR’s principal place of business in Orlando,
Florida;

               (e) CNLR’s material breach of this Agreement; or

               (f) CNLR’s failure to obtain an agreement from any successor to
the business of CNLR by which the successor assumes and agrees to perform this
Agreement.

               Notwithstanding the foregoing, Executive shall not be deemed to
have Good Reason to terminate the term of his employment under subsections (a),
(b), (d), or (e) unless Executive has provided written notice to CNLR setting
forth in reasonable detail the reasons for Executive’s intention to terminate
his employment for Good Reason, and CNLR has failed within thirty (30) days
thereafter to cure the event or deficiency set forth in the written notice.

          5.6 By Executive Without Good Reason. Executive may terminate the term
of Executive’s employment other than for Good Reason at any time upon sixty
(60) days prior written notice to CNLR

     6. Compensation in the Event of Termination. Upon the termination of this
Agreement, CNLR shall pay Executive compensation as set forth below:

          6.1 By CNLR Without Cause; By Executive for Good Reason. In the event
that Executive’s employment is terminated by CNLR without Cause, or by the
Executive for Good Reason, CNLR shall pay the Executive a cash payment equal to
(i) two times Executive’s Base Salary in effect on the date of termination if
such termination is on or before June 30, 2005, or (ii) one times Executive’s
Base Salary in effect on the date of termination if such termination is after
June 30, 2005 (the “Severance Payment”). The Severance Payment shall be made
payable in equal installments over a twelve (12) month period in accordance with
CNLR’s usual and customary payroll practices, commencing on the first payday
following Executive’s termination. Within thirty (30) days of the date of
termination of Executive’s employment, CNLR shall also pay Executive a lump sum
equal to the sum of: (a) any accrued but unpaid Base Salary, performance bonus
for the prior year, and vacation due Executive as of the date of termination of
employment; (b) reimbursements for appropriately submitted expenses which have
been incurred, but have not been paid by CNLR, as of the date of termination;
and (c) a pro-rated performance bonus for the year or partial year in which
Executive’s employment hereunder is terminated, determined in accordance with
paragraph 2 of Attachment “A”. In the event that any payment to Executive
pursuant to this Section 6.1 shall be deemed to be an “excess parachute payment”
under Section 280G(b)(1) of the Internal Revenue Code of 1986, as amended (the
“Code”) and subject to the excise tax under Section 4999(a) of the Code (the
“Parachute Tax”), then the amount of such payment to Executive shall be
increased by an additional amount equal to the amount, after deducting the
Parachute Tax and any income tax due on such additional amount, as may be
required to enable Executive to pay the Parachute Tax due on any payment under
this Section 6.1 and any income tax due on such additional amount.

          6.2 By CNLR for Cause; By Executive Without Good Reason. In the event
that CNLR terminates Executive’s employment for Cause, or Executive terminates
his employment without Good Reason, all compensation or benefits to which
Executive may otherwise be entitled to shall cease on the date of termination,
except for (a) any accrued but unpaid Base Salary due Executive as of the date
of termination of employment; and (b) reimbursements for appropriately submitted
expenses which have been incurred, but have not been paid by CNLR, as of the
date of termination.

          6.3 Death or Disability. In the event that CNLR terminates Executive’s
employment due to his death or Disability, the Company shall pay the Executive
or his estate (a) lump sum equal to one (1) times Executive’s Base Salary in
effect at the date of termination, payable within thirty (30) days of
Executive’s termination; (b) any accrued but unpaid Base Salary, performance
bonus for the prior year, and vacation due Executive as of the date of
termination of employment; (c) reimbursements for appropriately submitted
expenses which have been incurred, but have not been paid by CNLR, as of the
date of termination; and (d) a pro-rated performance bonus for the year or
partial year in which Executive’s employment hereunder is terminated, determined
in accordance with paragraph 2 of Attachment “A”.. This payment shall be in
addition to, rather than in lieu of, the entitlement of Executive or his estate
to any other insurance or benefit proceeds as a result of his death or
Disability.

 



--------------------------------------------------------------------------------



 



          6.4 Natural Termination. In the event that Executive’s employment by
CNLR pursuant to this Agreement naturally terminates on a Termination Date, the
Company shall pay the Executive (a) any accrued but unpaid Base Salary and
performance bonus for the prior year due Executive as of the Termination Date,
(b) reimbursements for appropriately submitted expenses which have been
incurred, but have not been paid by CNLR, as of the Termination Date; and (c) a
pro-rated performance bonus for the year or partial year in which Executive’s
employment hereunder is terminated, determined in accordance with paragraph 2 of
Attachment “A”. Provided, however, that at the election of CNLR in its sole and
absolute discretion and upon written notice to the Executive on or prior to the
Termination Date, CNLR may, in addition to the amounts set forth in subsections
(a), (b) and (c) above, pay the Executive an optional cash payment equal to one
(1) times the Executive’s Base Salary which is in effect on the Termination
Date, which cash payment shall be made payable over a twelve (12) month period
in equal installments in accordance with CNLR’s usual and customary payroll
practices, commencing on the first payday following the Termination Date (the
“Optional Severance Payment”).

     7. Non-Competition; Non-Solicitation; and Confidentiality.

          7.1 Disclosure of Confidential Information. Executive acknowledges
that CNLR will provide Executive with confidential and proprietary information
regarding the business in which CNLR or any of its current or future
subsidiaries or affiliates (collectively, other than CNLR, the “CNLR
Affiliates”) are involved, and CNLR and the CNLR Affiliates will provide
Executive with trade secrets, as defined in Section 688.002(4) of the Florida
Statutes, of CNLR and the CNLR Affiliates (hereinafter all such confidential
information and trade secrets referred to as the “Confidential Information”).
For purposes of this Agreement, “Confidential Information” includes, but is not
limited to:

               (a) Information related to the business of CNLR and the CNLR
Affiliates, including but not limited to marketing strategies and plans, sales
procedures, operating policies and procedures, pricing and pricing strategies,
business and strategic plans, financial statements and projections, accounting
and tax positions and procedures, and other business and financial information
of CNLR and the CNLR Affiliates;

               (b) Information regarding the customers of CNLR and the CNLR
Affiliates which Executive acquired as a result of his employment with CNLR,
including but not limited to, customer contracts, customer lists, work performed
for customers, customer contacts, customer requirements and needs, data used by
CNLR and the CNLR Affiliates to formulate customer proposals, customer financial
information and other information regarding the customer’s business;

               (c) Information regarding the vendors of CNLR and the CNLR
Affiliates which Executive acquired as a result of his employment with CNLR,
including but not limited to, product and service information and other
information regarding the business activities of such vendors;

               (d) Training materials developed by and utilized by CNLR and the
CNLR Affiliates;

               (e) Any other information which Executive acquired as a result of
his employment with CNLR and which Executive has a reasonable basis to believe
CNLR or the CNLR Affiliates, as the case may be, would not want disclosed to a
business competitor or to the general public; and

               (f) Information which:

                    (i) is proprietary to, about or created by CNLR or the CNLR
Affiliates;

                    (ii) gives CNLR or any of the CNLR Affiliates some
competitive advantage, the opportunity of obtaining such advantage or the
disclosure of which could be detrimental to the interests of CNLR or the CNLR
Affiliates;

                    (iii) is not typically disclosed to non-executives by CNLR
or otherwise is treated as confidential by CNLR or the CNLR Affiliates; or

                    (iv) is designated as Confidential Information by CNLR or
from all the relevant circumstances should reasonably be assumed by Executive to
be confidential to CNLR or any CNLR Affiliates.

                    Notwithstanding the foregoing, “Confidential Information”
does not include information that (i) was known to Executive prior to disclosure
by the Company; (ii) was generally known or available to the public at the time
the Company disclosed the information to Executive; (iii) became generally known
or available to the public after disclosure by the Company through no act or
omission of Executive; or (iv) was disclosed to Executive by a third party
having a bona fide right both to possess the information and to disclose the
information to Executive.

 



--------------------------------------------------------------------------------



 



          7.2 Covenant Not to Compete. While employed by CNLR and for a period
of one (1) year thereafter, in consideration of the obligations of CNLR
hereunder, including without limitation their disclosure of Confidential
Information to Executive, Executive shall not, directly or indirectly, for
compensation or otherwise, engage in or have any interest in any sole
proprietorship, partnership, corporation, company, association, business or any
other person or entity (whether as an employee, officer, corporation, business
or any creditor, consultant or otherwise) that, directly or indirectly, competes
with any of the business enterprises in which CNLR or any CNLR Affiliate is now,
or during Executive’s employment becomes engaged in, including, but not limited
to, all aspects of commercial real estate development, leasing and financing
(collectively, “CNLR’s Business”) in any and all states in which CNLR or any
CNLR Affiliate conducts such business while Executive is employed by CNLR or any
CNLR Affiliate; provided, however, Executive may continue to hold securities of
CNLR or any CNLR Affiliate or acquire, solely as an investment, shares of
capital stock or other equity securities of any company which are traded on any
national securities exchange or are regularly quoted in the over-the-counter
market, so long as Executive does not control, acquire a controlling interest
in, or become a member of a group which exercises direct or indirect control of
more than five percent (5%) of any class of capital stock of such corporation.
Notwithstanding the foregoing, in the event that Executive’s employment by CNLR
naturally terminates on the Termination Date and CNLR elects not to pay
Executive the Optional Severance Payment pursuant to Section 6.4 above, then the
prohibitions contained in this Section 7.2 shall terminate on the Termination
Date. Further provided, that the prohibitions of this Section 7.2 shall not
apply following termination by CNLR without Cause or termination by the
Executive for Good Reason.

          7.3 Nonsolicitation of Clients. While employed by CNLR and for a
period of one (1) year thereafter, in consideration of the obligations of CNLR
hereunder, including without limitation their disclosure of Confidential
Information to Executive, Executive shall not, directly or indirectly, for
himself or as principal, agent, independent contractor, consultant, director,
officer, member, or employee of any other person, firm, corporation,
partnership, company, association, business or other entity, solicit, attempt to
contract with, or enter into a contractual or business relationship of any kind
pertaining to any aspect of CNLR’s Business, or any other business conducted by
CNLR or any CNLR Affiliate, with any person or entity with which CNLR or any
CNLR Affiliate had any contractual or business relationship, or engaged in
negotiations toward such a contract, in the previous twenty-four (24) months.
Further provided, that the prohibitions of this Section 7.3 shall not apply
following termination by CNLR without Cause or termination by the Executive for
Good Reason.

          7.4 Nonsolicitation of Employees. While employed by CNLR and for a
period of one (1) year thereafter, in consideration of the obligations of CNLR
hereunder, including without limitation their disclosure of Confidential
Information to Executive, Executive shall not directly or indirectly, for
himself or as principal, agent, independent contractor, consultant, director,
officer, member, or employee of any other person, firm, corporation,
partnership, company, association or other entity, either (a) hire, attempt to
employ, contact, solicit with respect to hiring or enter into any contractual
arrangement with any employee or former employee of CNLR or any CNLR Affiliate,
or (b) induce or otherwise advise or encourage any employee of CNLR or any CNLR
Affiliate to leave his or her employment unless, in each such case, such
employee or former employee has not been employed by CNLR or an CNLR Affiliate
for a period in excess of six (6) months at the time of such solicitation,
attempt to employ, contact, employment, or inducement. Further provided, that
the prohibitions of this Section 7.4 shall not apply following termination by
CNLR without Cause or termination by the Executive for Good Reason.

          7.5 Nondisparagement. While employed by CNLR and after Executive’s
employment terminates, in consideration of the obligations of CNLR hereunder,
including without limitation their disclosure of Confidential Information to
Executive, Executive shall not disparage, denigrate or comment negatively upon,
either orally or in writing, CNLR, any CNLR Affiliate, or any of their officers
or directors, including, but not limited to, James M. Seneff, Jr. and Robert A.
Bourne (collectively, the “Benefited Persons”), to or in the presence of any
person or entity unless compelled to act by a valid subpoena or other legal
mandate; provided, however, if Executive receives such a subpoena or other legal
mandate he shall provide CNLR with written notice of same at least five
(5) business days prior to the date on which Executive is required to make the
disclosure. Unless Executive is terminated for Cause, CNLR shall not disparage,
denigrate or comment negatively upon, either orally or in writing, the Executive
to any prospective employer or third party after Executive’s employment
terminates unless compelled to do so by subpoena or other legal mandate;
provided however, if CNLR receives such a subpoena or other legal mandate it
shall provide Executive with written notice of same at least five (5) business
days prior to the date on which CNLR is required to make the disclosure.

          7.6 Confidentiality. While employed by CNLR and after Executive’s
employment terminates, in consideration of the obligations of CNLR hereunder,
including without limitation their disclosure of Confidential Information to
Executive, Executive shall keep secret and retain in strictest confidence, shall
not disclose to any third-party, and shall not use for his benefit or the
benefit of others, except in connection with the business affairs of CNLR or any
other Benefited Persons, all confidential and proprietary information and trade
secrets relating to the business of CNLR or any of the other Benefited Persons,
including, without limitation, the Confidential Information, which information
is not generally known or otherwise obtainable in the public domain, unless such
disclosure is required by a valid subpoena or other legal mandate. In the event
Executive receives such a subpoena or legal mandate he shall provide CNLR with
written notice of same at least five (5) business days prior to the date on
which Executive is required to make the disclosure.

 



--------------------------------------------------------------------------------



 



     8. Tangible Items. All files, records, documents, manuals, books, forms,
reports, memoranda, studies, data, calculations, recordings, or correspondence,
in whatever form they may exist, and all copies, abstracts and summaries of the
foregoing, and all physical items related to the business of CNLR or any other
Benefited Person, whether of a public nature or not, and whether prepared by
Executive or not, are and shall remain the exclusive property of CNLR or any
other Benefited Person, as the case may be, and shall not be removed from their
premises, except as required in the course of Executive’s employment by CNLR,
without the prior written consent of CNLR. Such items, including any copies or
other reproductions thereof, shall be promptly returned by Executive to CNLR on
or before the Termination Date or at any earlier time upon the written request
of CNLR.

     9. Remedies.

          9.1 Injunctive Relief. CNLR and Executive acknowledge and agree that a
breach by Executive of any of the covenants contained in Sections 7 and 8 of
this Agreement will cause immediate and irreparable harm and damage to CNLR
and/or any other Benefited Person, and that monetary damages will be inadequate
to compensate CNLR, and/or any other Benefited Person, as the case may be, for
such breach. Accordingly, Executive acknowledges that CNLR and/or any other
Benefited Person affected shall, in addition to any other remedies available to
them at law or in equity, be entitled to an injunction from any court of
competent jurisdiction enjoining and restraining any violation of said covenants
by Executive or any of his affiliates, associates, partners or agents, either
directly or indirectly, without the necessity of proving the inadequacy of legal
remedies or irreparable harm. In addition, Executive acknowledges that in the
event of his breach of any of the provisions of Sections 7 or 8 of this
Agreement, in addition to any other remedies CNLR may have, CNLR may cease
making the balance of the payments specified in Section 6.1 or 6.4.

          9.2 Arbitration. Except with regard to Section 9.1, all disputes
between the parties or any claims concerning the performance, breach,
construction or interpretation of this Agreement, or in any manner arising out
of this Agreement, shall be submitted to binding arbitration in accordance with
the Commercial Arbitration Rules, as amended from time to time, of the American
Arbitration Association (the “AAA”), which arbitration shall be carried out in
the manner set forth below:

               (a) Within fifteen (15) days after written notice by one party to
the other party of its demand for arbitration, which demand shall set forth the
name and address of its designated arbitrator, the other party shall appoint its
designated arbitrator and so notify the demanding party. Within fifteen
(15) days thereafter, the two arbitrators so appointed shall appoint the third
arbitrator. If the two appointed arbitrators cannot agree on the third
arbitrator, then the AAA shall appoint an independent arbitrator as the third
arbitrator. The dispute shall be heard by the arbitrators within ninety
(90) days after appointment of the third arbitrator. The decision of any two or
all three of the arbitrators shall be binding upon the parties without any right
of appeal. The decision of the arbitrators shall be final and binding upon CNLR,
its successors and assigns, and upon Executive, his heirs, personal
representatives, and legal representatives.

               (b) The arbitration proceedings shall take place in Orlando,
Florida, and the judgment and determination of such proceedings shall be binding
on all parties. Judgment upon any award rendered by the arbitrators may be
entered into any court having competent jurisdiction without any right of
appeal.

               (c) Each party shall pay its or his own expenses of arbitration,
and the expenses of the arbitrators and the arbitration proceeding shall be
shared equally. However, if in the opinion of a majority of the arbitrators, any
claim or defense was unreasonable, the arbitrators may assess, as part of their
award, all or any part of the arbitration expenses of the other party (including
reasonable attorneys’ fees) and of the arbitrators and the arbitration
proceeding.

     10. Indemnification. CNLR shall indemnify and hold harmless Executive from
any claims, losses or damages (including reasonable attorney’s fees and costs)
resulting from any action or inaction on his part while serving as an officer or
director of CNLR, or any of its subsidiaries, and shall advance the expenses of
defending any claim against Executive related thereto, but only to the extent
permitted by CNLR’s certificate of incorporation and by-laws.

     11. Severability. As the provisions of this Agreement are independent of
and severable from each other, CNLR and Executive agree that if, in any action
before any court or agency legally empowered to enforce this Agreement, any
term, restriction, covenant, or promise hereof is found to be unreasonable or
otherwise unenforceable, then such decision shall not effect the validity of the
other provisions of this Agreement, and such invalid term, restriction,
covenant, or promise shall also be deemed modified to the extent necessary to
make it enforceable.

 



--------------------------------------------------------------------------------



 



     12. Notice. For purposes of this Agreement, notices, demands and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when received if delivered in person, the next
business day if delivered by overnight commercial courier (e.g. Federal
Express), or the third (3rd) business day if mailed by United States certified
mail, return receipt requested, postage prepaid, to the following addresses:

If to Executive:

Craig Macnab
Commercial Net Lease Realty, Inc.
450 South Orange Avenue — 14th Floor
Orlando, Florida 32801

If to CNLR:

Commercial Net Lease Realty, Inc.
450 South Orange Avenue — 14th Floor
Orlando, Florida 32801
Attn: James M. Seneff, Jr.
   Chairman of the Board of Directors

     Either party may change its address for notices in accordance with this
Section 11 by providing written notice of such change to the other party.

     13. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida.

     14. Benefits; Binding Effect; Assignment. This Agreement shall be binding
upon and inure to the benefit of the parties and their respective heirs,
personal representatives, legal representatives, successors and permitted
assigns. Executive shall not assign this Agreement.

     15. Entire Agreement Amendment. This Agreement, including its incorporated
Attachments “A”, “B” and “C”, constitutes the entire agreement between the
parties, and all prior understandings, agreements or undertakings between the
parties concerning Executive’s employment or the other subject matters of this
Agreement are superseded in their entirety by this Agreement. This Agreement may
not be modified or amended other than by an agreement in writing executed an
delivered by both parties hereto.

     16. Counterparts. This Agreement may be executed in counterparts, each of
which will be deemed and original, but which together shall be one and the same
instrument.

     17. Tax Advice. Executive confirms and represents to CNLR that he has had
the opportunity to obtain the advice of legal counsel, financial and tax
advisers, and such other professionals as he deems necessary for entering into
this Agreement, and he has not relied upon the advice of CNLR or CNLR’s
officers, directors, or employees.

     18. Interpretation. As both parties having had the opportunity to consult
with legal counsel, no provision of this Agreement shall be construed against or
interpreted to the disadvantage of any party by reason of such party having, or
being deemed to have, drafted, devised, or imposed such provision.

[Signatures appear on following page.]

 



--------------------------------------------------------------------------------



 



     

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the undersigned have executed this Agreement to be
effective as of the date first above written.

     

  “Executive”




  /s/Craig Macnab
 
   
Witness
  Craig Macnab
 
   
 
   

  “CNLR”

Commercial Net Lease Realty, Inc.


 
  /s/James M. Seneff, Jr.
 
   
Witness
  James M. Seneff, Jr.
Chairman of the Board of Directors



--------------------------------------------------------------------------------

ATTACHMENTS INTENTIONALLY OMITTED

 